Citation Nr: 1120637	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to December 1972.  He died in December 2003.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  In August 2004, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2005.

In a March 2009 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court vacated the Board's March 2009 decision and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant when further action, on her part, is required.


REMAND

In light of points raised in the Court's memorandum decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The record reflects that the Veteran died in December 2003.  The death certificate lists the immediate cause of death as hypercarbic respiratory failure, due to or as a consequence of extensive pneumonia, due to or as a consequent of chronic MAI (mycobacterium avium intracellularae) lung infection.  At the time of the Veteran's death, service connection was in effect solely for residuals of left lung pneumothorax (rated as noncompensable).

The appellant contends that service connection for the cause of the Veteran's death is warranted as the Veteran was exposed to asbestos and lead paint during service, which she believes led to his development of lung disability and eventual death from lung disease.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease. Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service. See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Prior to his death, the Veteran alleged that he has been exposed to asbestos when repairing and tearing out insulation, helped decommission two ships, and use lead spray pain.  Service personnel records document that the Veteran was assigned to the U.S.S. Meeker and U.S.S. Wexford are the time each of these ships were decommissioned in December 1970 and October 1971, respectively.  They also show that, while on the U.S.S. Meeker, he served as a deck department damage control petty officer assisting in routine preservation and maintenance.  These personnel records also indicate that the Veteran was assigned to the U.S.S. Algerholm during a period of overhaul from March to September 1972, when his duties included spray painting.  Other duties noted included seaman apprentice and seaman.

A May 2002 VA memorandum, which includes a list of Navy jobs and their likely levels of exposure to asbestos, indicates that a seaman had minimal exposure.

Post-service medical records from as early as 1994 reflect that the Veteran had a collapsed lung in 1971 and was reportedly asymptomatic for many years until 2 years prior when he began noticing shortness of breath with dyspnea.  Diagnoses of pneumothorax, resolved, and a history of emphysema and bronchitis with abnormal pulmonary function tests were assigned.  A chest x-ray showed right upper lung infiltrates and atypical tuberculosis (TB).  Later VA outpatient records reflect a diagnosis of atypical TB and probable MAI.  

A September 2003 letter from Dr. Y., a VA pulmonologist, includes notation that the Veteran had advanced lung disease characterized radiologically as cavitary and fibrotic.  According to Dr. Y., the Veteran had an incurable MAI infection that was caused by an extensive, pre-existing lung injury.  Dr. Y. noted that the cause of the pre-existing injury was probably multifactorial, noting that cigarettes likely played a role.  However, Dr. Y. also observed that the Veteran was young and the degree of lung disease was advance beyond what might be predicted.  He indicated that the Veteran's substantial exposure to asbestos was sufficient to produces a significant lung burden of asbestos fibers.  While the extent of pulmonary asbestos was unable to be quantified, Dr. Y. found that there were clinical features of the Veteran's lung disease that were consistent with asbestos as a major contributing factor to the degree of lung injury he then had.

The Veteran was also afforded a VA examination in September 2003.  The RO informed the examiner that exposure to asbestos was conceded.  On examination, the examiner noted that the Veteran had a spontaneous pneumothorax in service and that he had previously worked on a poultry farm cleaning cages.  He also noted that current chest x-ray findings were suggestive of chronic inflammatory disease with fibrosis and scarring.  As regards a lung condition due to asbestos, the examiner could not make a diagnosis other than COPD, and he found that the Veteran's MAI resulted from working in close association with poultry.  He noted that the Veteran's exposure to asbestos was questionable, and that he had many other risk-factors, including smoking and exposure to poultry.  A chest x-ray indicated no evidence of asbestosis.  

Medical records from around the time of the Veteran's death reflect a diagnosis of COPD and MAI and possible asbestosis.  A chest x-ray was reported as showing a new infiltrate and there was a question of whether this was a regular bacterial infection-pneumonia-or part of the Veteran's chronic MAI lung infection.  The Veteran passed away several days later.  Diagnoses at the time of death were hypercarbic respiratory failure on the ventilator, overwhelming MAI lung infection, malnutrition, coronary artery disease, and history of paroxysmal atrial fibrillation.  

As pointed out in the Court's memorandum decision, the September 2003 VA examination is unclear as to the question of whether the Veteran's terminal lung condition could have been caused by asbestos exposure.  Although the examiner opined that it could not be determined whether the Veteran's condition was at least as likely as not the result of asbestos exposure, the examiner questions whether exposure had occurred, making it unclear to what extent his opinion was based on the RO's instruction that exposure could be conceded.  The examiner only determined that he could not diagnose a disease associated with asbestos exposure.  Moreover, he did not address Dr. Y.'s opinion that there were features of the Veteran's lung disease that were consistent with asbestos as a major contributing factor to the degree of lung injury he then had.

Thus, this opinion is insufficient to resolve the claim.  Under these circumstances, the Board finds that a VA medical opinion-based on full consideration of the Veteran's documented medical history and assertions of asbestos exposure-- and supported by a clearly- stated rationale-would be helpful in resolving the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the RO should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

The Board further notes that, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.

In this case the appellant was sent a notification letter in February 2004.  This letter notified the appellant as to what information and evidence must be submitted by her and what information and evidence would be obtained by VA. While the letter also stated that the evidence needed to show that the Veteran died from a service-related injury or disease to substantiate the claim for service-connection for the cause of the Veteran's death, it did not contain an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service- connected.  Thus, action by the RO is required to satisfy the provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Hence, prior to completing the necessary action relating to reconsidering the claim for service connection for the cause of death, to ensure that all due process requirements are met, the RO should, through VCAA-compliant notice, give the appellant another opportunity to provide evidence or information in support of her claim for service connection for the cause of the Veteran's death that is not currently associated with the claims file.  The RO's notice letter should explain what information and evidence is needed to substantiate the claim for service connection for the cause of the Veteran's death, consistent with Hupp (as discussed above), as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should, through a VCAA-compliant letter give the appellant and her representative another opportunity to provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for the cause of the Veteran's death that is not already of record.

The RO should explain the type of evidence that will be obtained by VA and the type of evidence that is the appellant's ultimate responsibility to submit.

The RO's letter should also explain how to establish entitlement to service connection for the cause of the Veteran's death, ensuring that its letter meets the notice requirements of Hupp (cited to above).

The RO should further explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between service or service-connected disability and the Veteran's death.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a disability of service origin, to include lead paint and asbestos exposure therein, caused, or contributed substantially or materially to, the Veteran's death.  The examiner is instructed that asbestos exposure has been conceded.

In rendering the requested opinion, the physician should specifically address the likelihood and extent to which the Veteran's terminal lung disability was due to asbestos exposure in service.  The physician must consider and discuss the service treatment and personnel records, the Veteran's certificate of death, VA the September 2003 VA examination report and statement from the VA pulmonologist, and all pertinent medical treatment reports of record.

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


